Citation Nr: 1418884	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected knee disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected knee disability.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected knee disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hip and left knee disorders.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in April 2012; a transcript of that hearing is associated with the claims file.

(The issues of service connection for hip disorders are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's arthritis of the left knee has likely been caused by an altered gait due to service-connected right knee disability.



CONCLUSION OF LAW

The Veteran has arthritis of the left knee due to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

As an initial matter, the Board concedes that the Veteran has a diagnosis of arthritis of the left knee.  The first element of service connection is therefore met.  However, service connection on a presumptive basis is not appropriate as that arthritic diagnosis was made many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.

The Board additionally concedes that the Veteran is service connected for a right knee disability.  Thus, the second element for secondary service connection is met in this case.

On appeal, the Veteran has averred that his left knee disorder to due to his right knee disability, to specifically include as a result of his altered gait/limping caused by the right knee disability.  This case, therefore, turns on whether his left knee disorder is caused by or otherwise the result of, or aggravated by, his service-connected right knee disability.  The Board finds that service connection is warranted.

In the Veteran's February 2011 VA examination, he was diagnosed with osteoarthritis of the left knee.  The examiner, however, opined that the Veteran's left knee disorder was not caused by or the result of his right knee disability.  The examiner, as part of the rationale for that opinion, cited numerous texts documenting etiological factors in osteoarthritis.  She also noted that it appeared that his right knee injury was present for 3 years when examined in service in 1974 and was due to playing football in school; she noted that he has recurrent right knee pain while in the military and sought medical care in 1974.  She then noted that there were no reports of knee pain in the claims file prior to his bilateral hip replacements; she also noted the Veteran's long history of hip bursitis without knee pain complaints.  She concluded that the Veteran had multiple areas of osteoarthritis, degenerative changes in his spine, and treatment for osteoarthritis in his shoulders.  "This [was] not caused by one documented event of right knee osteoarthritis in the military."

The Board notes that this opinion is deficient in several ways, most notably lacking an aggravation opinion with respect to secondary service connection, as well as failing to address the Veteran's contentions that his altered gait due to his right knee disability caused his left knee disorder.  In fact, the basis for the negative secondary opinion appears to be the delayed onset of pain in his left knee and the fact that the Veteran has arthritis in other joints as well.  This does not directly address the secondary question.  The Veteran's testimony in his April 2012 hearing additionally noted that he self-medicated his left knee pain prior to seeking formal treatment for that condition, a fact that was not considered by the examiner in her opinion.  

In light of these deficiencies, the Board finds the opinion to be of little weight.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993)(the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998)(the failure of the physician to provide a basis for her opinion affects the weight or credibility of the evidence).

This evidence is counterbalanced by Dr. D.B.'s February 2012 treatment record.  In that record, Dr. D.B. diagnosed the Veteran with bilateral knee degenerative joint disease (DJD).  He further stated:

. . . an altered gait pattern with a diminished stance phase on the affected extremity certainly puts increased load on the opposite extremity.  His increased loading of multiple repetitions with years of walking certainly can lead to premature development of degenerative changes of the opposite extremity, both the hip and/or the knee. . . . it is my opinion that the right knee arthritis likely did, if not itself cause the degenerative changes, certainly increased the likelihood of and [sped] up the progression of degenerative joint disease of the left knee.

The Board notes that VA examinations of the right knee demonstrated an antalgic gait as a result of his right knee disability.  This evidence coupled with Dr. D.B.'s February 2012 opinion leads the Board to find at least equipoise in the evidence as to the question of whether the Veteran's right knee disability caused his left knee disorder, particularly when viewed in the light most favorable to the Veteran.  

Therefore, by resolving reasonable doubt in his favor, the Board finds that the evidence of record weighs in favor of finding that his service-connected right knee disability caused his left knee arthritis, to include as due to the altered gait that is the result of that disability.  Accordingly, service connection for arthritis of the left knee is warranted on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for arthritis of the left knee secondary to service-connected disability is granted.



REMAND

With regards to the hip claims, the Board notes that the same reasons that the Board found the February 2011 examiner's opinion to be inadequate above apply to the bilateral hip opinions as well.  Likewise, the February 2011 examiner's opinion is deficient in that it did not discuss any direct service connection opinion, to include the Veteran's lay statements regarding climbing on trucks and laying on the ground repeatedly.  

While the Board notes that Dr. D.B. did provide an opinion regarding the Veteran's hips in an October 2010 letter, which in pertinent part, stated that "it is as likely as not that the bilateral hip condition is secondary to the right knee osteoarthritis due to years of altering gait due to pain and weakness."  That was the extent of the opinion and rationale.  The Board notes, however, that such appears to be somewhat contradicted by his rationale in a February 2012 opinion, as noted above, which only addressed the left knee disorder.  The rationale for that opinion focused on an altered gait affecting an opposite extremity, not both extremities.  Due to this contradiction, the Board finds that a clarification is necessary.

Accordingly, the Board finds a remand is necessary in order to obtain a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Also, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hip disorders, which is not already of record, to include any treatment records from Dr. D.B. prior to April 2009 and subsequent to January 2010.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination to determine whether his hip disorders are related to service or to a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether the Veteran's hip disabilities (total arthroplasties) are more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service or event coincident therewith, to include climbing up and down trucks, and lying on the ground to do repair work.

The examiner should also opine whether the Veteran's hip problems were more likely, less likely or at least as likely as not caused by or the result of his bilateral knee disabilities, to include any altered gait or abnormal weightbearing as a result of those disabilities.

Finally, the examiner should opine whether the Veteran's service-connected bilateral knee disabilities have aggravated (i.e., permanently worsened beyond the normal progression of that disease) any hip disorder, to include aggravation due to any altered gait or abnormal weightbearing as a result of either knee disability.

The examiner should specifically address the Veteran's lay statements regarding onset of symptomatology affecting his hips, and any continuity of symptomatology therefrom.  The examiner should also specifically address Dr. D.B.'s October 2010 letter, the February 2012 treatment record, as well as the Veteran's contentions on appeal.

An explanation for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims of service connection for left and right hip disorders, to include as secondary to service-connected knee disability.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


